UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2632



ROBERT JAMES KENNY,

                                              Plaintiff - Appellant,

          versus


LOUIS FARRAKHAN, Minister; RICHMOND PUBLIC
LIBRARY; BECKY’S RESTAURANT; LINDLEY T. SMITH,
M.D., P.C.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-99-416-3)


Submitted:   January 20, 2000             Decided:   January 28, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert James Kenny, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert James Kenny appeals the district court’s order denying

his motion to re-open a prior case.   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Kenny v. Farrakhan, No. CA-99-416-3 (E.D. Va. Dec. 6, 1999).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2